DECISION
The application of the above-named defendant for a review of the sentence of 60 years for Murder Second Degree, imposed on November 23, 1971, was fully heard and after a careful consideration of the entire matter it is decided that:
This case is taken unler advisement at this time. Will be brought before the Division at the last Calendar in 1978.
We wish to thank Don Ostrem, Attorney at Law, for his assistance to the defendant and to this Court.
SENTENCE REVIEW DIVISION
Jack D. Shanstrom, chairman; Jack L. Green.